Affirmed as Reformed and Opinion filed August 14, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00075-CR
                                    ____________

   TERRY DWAYNE BATTLE A/K/A TERRY DWYANE BATTLE, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 252nd District Court
                              Jefferson County, Texas
                           Trial Court Cause No. 11-12287



                     MEMORANDUM                      OPINION

       Appellant entered a guilty plea to burglary of a habitation. In accordance with the
terms of a plea bargain agreement with the State, the trial court deferred adjudication of
guilt, placed appellant under community supervision for ten years, and assessed a fine of
$1,000. Subsequently, the State moved to adjudicate guilt. Appellant entered a plea of
“true” to one allegation. The trial court found the allegation true, adjudicated guilt, and
sentenced appellant to confinement for twelve years in the Institutional Division of the
Texas Department of Criminal Justice.

       In three issues, appellant claims the trial court erred in assessing a $1,000 fine
against appellant in the judgment adjudicating guilt because there was no oral
pronouncement of the fine.         The State concedes the fine was included in the
administrative-fee calculation and that no fine was orally pronounced. Because the oral
pronouncement controls, the fine must be deleted from the judgment. See Taylor v. State,
131 S.W.3d 497, 502 (Tex. Crim. App. 2004).

       Appellant also complains that court costs have been assessed twice. The record
reflects court costs of $619 were included in the calculation of the administrative fees for a
total of $2349. The judgment assesses administrative fees for the amount of $2349 as well
as courts costs for the amount of $619. Accordingly, the record reflects the court costs of
$619 were erroneously assessed twice.

       We therefore sustain appellant's issues and reform the judgment of the trial court to
reflect administrative fees are assessed in the amount of $730.

       As reformed, the judgment of the trial court is affirmed.



                                            PER CURIAM




Panel consists of Chief Justice Hedges, and Justice Seymore and Brown.
Do not publish - TEX. R. APP. P. 47.2(b).




                                              2